Citation Nr: 1029979	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1953.    

This appeal to the Board of Veterans' Appeals (Board) arises from 
a January 2008 rating decision which the RO, in pertinent part 
denied claims for service connection for bilateral hearing loss 
and tinnitus.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran alleges that his current bilateral hearing loss and 
tinnitus resulted  from noise exposure during active service.  

At the outset, the Board notes that the Veteran's service 
treatment records are unavailable.  However, he has provided 
credible testimony regarding noise exposure during service.  
Notably, he has reported that he served in an artillery unit for 
approximately four months, that he was exposed to noise from M-1 
rifles, grenades and tanks during basic training, and that he was 
exposed to aircraft noise when assigned to guard an airport 
during his service in Korea.  With regard to his artillery 
service, the Veteran has submitted an old newspaper clipping 
indicating that he had been assigned to an artillery unit at Fort 
Sill in 1950.  

The post-service evidence includes a March 2004 Duke University 
Medical Center otolaryngological examination.  At that time, the 
Veteran reported that about ten to 15 years prior, he noticed 
that he could not hear as well in the right ear as the left.  He 
also reported tinnitus.  The Veteran attributed some of his right 
ear problems to hunting with a rifle or shotgun that he would 
shoot over his right shoulder.   He also reported a history of 
noise exposure from using drills and other tools for woodworking, 
but he did not inform the examining physician of the noise 
exposure he experienced in service.  The physician diagnosed the 
Veteran with bilateral sensorineural hearing loss, worse on the 
right side and the left.   The physician then indicated that he 
thought that the hearing loss in both ears was contributed to by 
a past history of noise exposure, including noise from hunting 
and using drills and other tools for woodworking, as well as 
possible microscopic cerebrovascular disease.  The physician also 
noted that other contributing factors included a childhood 
history of otorrhea and otitis media.  

During a subsequent June 2006 VA audiological consultation, the 
Veteran reported that after experiencing an auto accident earlier 
in June 2006, he suddenly noticed a worsening of hearing loss in 
the left ear, although he still heard better in the left ear than 
the right.  He also noted that he had always had constant 
tinnitus in the right ear, which fluctuated in intensity, and 
that since the accident he was experiencing a roaring echo in the 
left ear.  He also noted that he had ear infections as a child, 
that "both eardrums were lanced" and that he had fallen and hit 
his head on two occasions, once when he was 16 and once about 10 
years prior.  On both occasions, he required stitches but he did 
not lose consciousness.  Additionally, the Veteran affirmatively 
reported his positive history of noise exposure during service.  
The audiologist diagnosed the Veteran with asymmetric bilateral 
hearing loss and noted that the Veteran had apparent longstanding 
profound sensorineural hearing loss in the right ear and mild to 
severe to profound mixed hearing loss in the left ear.  The 
audiologist did not comment on the etiology of the hearing loss.

The above evidence indicates that the Veteran has current 
bilateral hearing loss disability and current tinnitus.  It also 
indicates that he experienced noise exposure in service.  
Additionally, although the March 2004 private otolaryngological 
examination did not take into account the Veteran's noise 
exposure in service, it did more generally find that the 
Veteran's current hearing loss may be related to noise exposure.  
Accordingly, the Board finds that a VA audiological evaluation, 
which takes into account the Veteran's noise exposure in service, 
along with his post-service noise exposure and the other 
pertinent evidence of record, and which includes an opinion on 
the likely etiology of the Veteran's current hearing loss and 
tinnitus, would be helpful in resolving the Veteran's claims.  
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Prior to affording the Veteran the audiological evaluation, the 
RO should obtain any additional, pertinent VA medical records 
from July 2007 to the present, along with any other pertinent 
evidence, not currently of record that is appropriately 
identified by the Veteran.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain all pertinent VA 
treatment records pertaining to the Veteran 
from July 2007 to the present.  

2.  The RO should ask the veteran to identify 
any additional sources of treatment or 
evaluation he has received for hearing loss 
or tinnitus and should secure copies of 
complete records of the treatment or 
evaluation, not already of record, from all 
sources identified.

3.  The RO should arrange for a VA 
audiological evaluation to determine the 
likely etiology of the Veteran's current 
hearing loss and tinnitus.  The Veteran's 
claims folder, to include the report of the 
March 2004 Duke University otolaryngological 
examination, report of the June 2006 VA 
audiological consultation and the Veteran's 
December 2008 statement pertaining to his 
noise exposure in service, should be reviewed 
by the examiner in conjunction with the 
examination.  

The audiologist should identify auditory 
thresholds, in decibels, at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be administered 
to determine speech recognition scores.  Any 
additional evaluations, studies, and tests 
deemed necessary by the audiologist should be 
conducted.  The audiologist should then 
provide opinions as to whether current 
bilateral hearing loss disability is at 
least as likely as not (i.e. a 50% chance 
or greater) related to the Veteran's military 
service and whether current tinnitus is at 
least as likely as not (i.e. a 50% chance 
or greater) is related to the Veteran's 
military service.  The examiner should 
explain the rationale for the opinions given.  
If an opinion cannot be rendered without 
resorting to speculation, the examiner must 
explain why it would be speculative to 
respond.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
provide the veteran and his representative 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



